TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00266-CV



                                Munson Park, Ltd., Appellant

                                                 v.

                                City of Austin, Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. D-1-GN-06-001196, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


                           MEMORANDUM OPINION


              Appellant Munson Park, Ltd. no longer wishes to pursue its appeal and has filed a

motion to dismiss that appellee City of Austin, Texas does not oppose. We grant the motion and

dismiss the appeal. Tex. R. App. P. 42.1(a).



                                               __________________________________________
                                               J. Woodfin Jones, Chief Justice


Before Chief Justice Jones, Justices Waldrop and Henson


Dismissed on Appellant’s Motion


Filed: January 8, 2009